Citation Nr: 1042527	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for a right knee scar.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from August 1966 to 
August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that denied a compensable rating for a service-connected scar 
over the right knee cap.  


FINDING OF FACT

The Veteran has provided competent, credible, and persuasive 
testimony to the effect that the right knee scar is tender, 
especially if kneeling or bumping the knee.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a superficial, tender, 
right knee scar are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was provided in an August 2006 letter 
to the Veteran. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
clinical reports.  The claimant was provided a hearing before the 
undersigned Veterans Law Judge.  The claimant was afforded a VA 
medical examination in August 2006.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).




Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

A service-connected right knee scar has been rated zero percent 
disabling for the entire appeal period under Diagnostic Code 
7805.  Pursuant to Diagnostic Code 7805, scars, other than of 
head, face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be rated on 
limitation of function of the part affected under Code 7805.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  No limitation of 
function of the right knee has been attributed, by competent 
medical authority, to this scar.  Thus, Diagnostic Code 7805 is 
not the appropriate code for this case.  

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Five or more scars that are unstable or painful warrant a 30 
percent evaluation.  Note (2) for that code provides that if one 
or more scars are both unstable and painful, add 10 percent to 
the evaluation that is based on the total number of unstable or 
painful scars. Note (3) under that provides that scars evaluated 
under diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under diagnostic code 7804, when applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010). 

The issue presented is whether the right knee scar is painful.  
The Veteran has reported right knee scar pain on several 
occasions.  In August 2006, a VA examiner noted that the scar was 
one-inch in length, non-adherent, and non-tender.  The report 
notes that the Veteran was a self-employed carpenter.  The 
examiner did not address, however, whether bumping the scar or 
crawling on the knee would cause scar pain.  Thus, the persuasive 
value of the opinion is lowered slightly.  

Although the examiner found the scar non-tender, in April 2010, 
the Veteran testified before the undersigned Veterans Law Judge 
that the scar is tender, especially if he bumps it or gets on his 
knees.   

Because the Veteran is competent to report pain and is otherwise 
credible, his testimony of right knee scar pain is as persuasive 
as the VA examiner's notation of no scar tenderness.  Thus, the 
positive and negative evidence on the matter of scar pain is in 
relative equipoise. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 10 percent rating for right knee scar pain 
will therefore be granted.

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran is self 
employed and has not claimed TDIU on either a schedular or 
extraschedular basis, nor is a TDIU claim raised by the record.  
The rating criteria reasonably describe the disability level and 
symptomatology.  The right knee scar disability has not been 
shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent schedular rating for a right knee scar is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.



____________________________________________
F; JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


